Response to Amendment
This Final action is in response to the amendments to the specification and remarks filed on 11/29/2021. The amendments to the specification is entered.
No Claims have been amended. Therefore, claims 1-12 are currently pending.
The drawing objection is withdrawn in view of the amendments. The applicant's reply has not overcome the Ma and Hayes prior art rejection for the following reasons:
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Response to Arguments
Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive. 
With respect to independent claims 1, 7 and 9, the applicant argues (pages 7-11) that Ma fails to disclose or suggest limitation “an organic light emitting diode that emits light that is over ninety percent generated by stimulated emission.”
 These arguments are not persuasive because the applicant’s arguments are not based on the examiner’s finding of facts. The examiner finds that Ma teaches in paragraph [0026]:
the display system 110 may include two or more display elements. The display elements may be located in or on various parts of the eyeglass substrate 105, depending on the particular implementation. In some implementations, the display system 110 may include at least one organic light-emitting diode display element. (Emphasized added).
Ma teaches in paragraph [0045]:
Referring to FIG. 4, in some examples the beam-splitting layer 407 is a polarizing beam-splitter and causes approximately 100% of the s-polarized light from the display element 210c that is reflected from the image optics element 415a to pass through the beam-splitting optics 120 and approximately 100% of the light to be reflected towards a viewer's eye. (Emphasized added).
https://www.rp-photonics.com/spotlight_2012_03_03.html discloses:
By the way, some people call a laser beam s-polarized, when its polarization is vertical, i.e., perpendicular to the lab's floor. It is better, though, to restrict the terms s polarization and p polarization to cases where the polarization direction with respect to a plane of incidence is relevant. For example, if you have a Brewster-angled prism in the common orientation where the reflected beam stays horizontal in direction, s polarization according to the first definition above is vertical. (Emphasized added).
Therefore, Ma teaches the beam-splitting layer causes 100% of the s-polarized light from the organic light-emitting diode display element to be reflected towards a viewer's eye; and the s-polarized light according to the first definition above is vertical. 
Based upon the finding of facts, the examiner considers the Ma's disclosure of “the organic light-emitting diode display element emits 100% of the s-polarized light, and the s-polarized light according to the definition is vertical” to meet the claimed “an organic light emitting diode emits light that is over ninety percent generated by stimulated emission”, the examiner maintains with the Ma’s teaching as it supported by ample evidence.
The combination of Ma and Hayes renders the cited claim unpatentable and, accordingly, the obviousness rejection of independent claims 1, 7 and 9, as well as their dependent claims 2-6, 8 and 10-12, not separately argued by the applicant, is maintained.
For the reasons, the examiner strongly believes that the rejections should be maintained. 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, and 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. US 2018/0024366 in view of Hayes US 2017/0090194.
(augmented reality glasses allow viewing of both a real-world scene and images generated by display elements, see abstract, ¶2, and Figs 1-2), wherein the display system comprises: an organic light emitting diode (the display element 110 may include organic light-emitting diode (OLED) display, see ¶26. Additional example elements of the augmented reality glasses 100 are shown in FIG. 3. Here, the augmented reality glasses 100 include eyeglass frame elements. These eyeglass frame elements are example constituents of an eyeglass frame that is configured to position each of the lens portions 205 proximate a viewer's eye when the augmented reality glasses are worn. See ¶36 and Fig 3.)
Ma does not disclose in the above-cited embodiment “that emits light is over ninety percent generated by stimulated emission; and an optical combiner overlays the light emitted by the organic light emitting diode with ambient light from the display system surroundings.”
However, in another embodiment Ma does suggest the light emission of the OLED close to 100% and optics lenses combine the light emitted by the organic light emitting diode with ambient light from surroundings. See ¶39 and ¶45 and Figs 4-5. In particular, Ma teaches the polarizing beam-splitting layer may allow images of a real-world scene to pass through to the viewer's eye. According to some implementations, the transmission of polarizing beam-splitters to the un-polarized ambient light is about 50%. Moreover, the polarizing beam-splitting layer may allow images of the real-world scene to be superimposed on images from the display elements 210a and 210b. The 
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to have the light emission of the OLED close to 100% and optics lenses combine the light emitted by the organic light emitting diode with ambient light from surroundings, as Ma suggests in Figs 4-5, to modify the embodiment of Figs 1-2. The motivation for doing so would improve augmented reality glasses.
Ma fails to teach an organic light emitting diode stimulated emission.
Hayes teaches an organic light emitting diode including the light addressable color changing material changes from transparent or translucent to substantially dark or 
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to modify the augmented reality glasses may take the form of a vehicle heads up display disclosed by Hayes for the display system of Ma. The motivation for doing so would improve contrast of the video and the ambient scene. Hayes ¶84.

Regarding claim 2, Ma teaches the display system of claim 1 wherein the display system further comprises at least one polarizing beam splitter (Ma teaches the beam-splitting optics elements 220a and 220b, see Fig 2, and ¶41).

Regarding claim 4, Ma teaches the display system of claim 1 wherein the combiner comprises a partially reflective and partially transmissive mirror (see Ma ¶39).
Regarding claim 5, Ma teaches the display system of claim 1 wherein the display system is a head-mounted display system (see Ma ¶36).
Regarding claim 6, Ma teaches the display system of claim 1, as modified Hayes teaches wherein the display system is a head-up display system. (Hayes the augmented reality glasses may take the form of a vehicle heads up display. See ¶26.)

Regarding claim 7, Ma teaches a head-mounted display system (a display system 100 is augmented reality glasses allow viewing of both a real-world scene and images generated by display elements, see abstract, ¶2, and Figs 1-3) that comprises: an organic light emitting diode (the display element 110 may include organic light-emitting diode (OLED) display, see ¶26. Additional example elements of the augmented reality glasses 100 are shown in FIG. 3. Here, the augmented reality glasses 100 include eyeglass frame elements. These eyeglass frame elements are example constituents of an eyeglass frame that is configured to position each of the lens portions 205 proximate a viewer's eye when the augmented reality glasses are worn. See ¶36 and Fig 3.)
Ma does not disclose in the above-cited embodiment “that emits light is over ninety percent generated by stimulated emission; and at least one lens projects graphic information from the organic light emitting diode to at least one eye of a head-mounted display wearer.”
However, in another embodiment Ma does suggest the light emission of the OLED close to 100% and optics lenses combine the light emitted by the organic light emitting diode with ambient light from surroundings. See ¶39 and ¶45 and Figs 4-5. In particular, Ma teaches the polarizing beam-splitting layer may allow images of a real-world scene to pass through to the viewer's eye. According to some implementations, the transmission of polarizing beam-splitters to the un-polarized ambient light is about 50%. Moreover, the polarizing beam-splitting layer may allow images of the real-world scene to be superimposed on images from the display elements 210a and 210b. The reflectivity of the polarizing beam-splitters to the s-polarized light from the display elements may, in some examples, be close to 100%. See ¶39. Ma teaches as shown in FIGS. 4 and 5, the beam-splitting optics 120 has a beam-splitting layer 407 formed 
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to have the light emission of the OLED close to 100% and optics lenses combine the light emitted by the organic light emitting diode with ambient light from surroundings, as Ma suggests in Figs 4-5, to modify the embodiment of Figs 1-2. The motivation for doing so would improve augmented reality glasses.
Ma fails to teach an organic light emitting diode stimulated emission.
Hayes teaches an organic light emitting diode including the light addressable color changing material changes from transparent or translucent to substantially dark or black when a certain stimulating light is applied. See Hayes ¶30. The modulation of the material may be controlled by the length of exposure of the material to illumination from the display. Hayes ¶57.


Regarding claim 8, Ma teaches the display system of claim 7, further comprising at least one mirror that projects graphic information from the organic light emitting diode to at least one eye of a head-mounted display wearer. (Ma teaches the image optics elements 215a and 215b may, for example, include lenses, mirrors, holographic elements, etc., that are configured for light turning and imaging functionalities, see ¶33).

Regarding claim 9, Ma teaches a head-mounted display system (a display system 100 is augmented reality glasses allow viewing of both a real-world scene and images generated by display elements, see abstract, ¶2, and Figs 1-3) that comprises: an organic light emitting diode that emits light (the display element 110 may include organic light-emitting diode (OLED) display, see ¶26. Additional example elements of the augmented reality glasses 100 are shown in FIG. 3. Here, the augmented reality glasses 100 include eyeglass frame elements. These eyeglass frame elements are example constituents of an eyeglass frame that is configured to position each of the lens portions 205 proximate a viewer's eye when the augmented reality glasses are worn. See ¶36 and Fig 3.)

However, in another embodiment Ma does suggest the light emission of the OLED close to 100% and two mirrors 415a, and 415b combine the light emitted by the organic light emitting diode with ambient light from surroundings. See ¶39 and ¶45 and Figs 4-5. In particular, Ma teaches the polarizing beam-splitting layer may allow images of a real-world scene to pass through to the viewer's eye. According to some implementations, the transmission of polarizing beam-splitters to the un-polarized ambient light is about 50%. Moreover, the polarizing beam-splitting layer may allow images of the real-world scene to be superimposed on images from the display elements 210a and 210b. The reflectivity of the polarizing beam-splitters to the s-polarized light from the display elements may, in some examples, be close to 100%. See ¶39. Ma teaches as shown in FIGS. 4 and 5, the beam-splitting optics 120 has a beam-splitting layer 407 formed thereon. The beam-splitting layer 407 may have properties such as described above. In some examples, the beam-splitting layer 407 may include a non-polarizing beam-splitter that reflects approximately half of the incident light. Referring to FIG. 4, in some examples the beam-splitting layer 407 is a polarizing beam-splitter and causes approximately 100% of the s-polarized light from the display element 210c that is reflected from the image optics element 415a to pass through the beam-splitting optics 120 and approximately 100% of the light to be reflected towards a viewer's eye. Likewise, the polarizing beam-splitting layer 407 allows approximately half of the un-polarized ambient light from a real-world scene to 
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to have the light emission of the OLED close to 100% and the mirrors 415a and 415b combine the light emitted by the organic light emitting diode with ambient light from surroundings, as Ma suggests in Figs 4-5, to modify the embodiment of Figs 1-2. The motivation for doing so would improve augmented reality glasses.
Ma fails to teach an organic light emitting diode stimulated emission.
Hayes teaches an organic light emitting diode including the light addressable color changing material changes from transparent or translucent to substantially dark or black when a certain stimulating light is applied. See Hayes ¶30. The modulation of the material may be controlled by the length of exposure of the material to illumination from the display. Hayes ¶57.
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to modify the augmented reality glasses may take the form of a vehicle heads up display disclosed by Hayes for the display system of Ma. The motivation for doing so would improve contrast of the video and the ambient scene. Hayes ¶84.

Claims 3 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma et el as applied to claim 1 above, and further in view of Sugita et al. US 2005/0194896.

Ma fails to teach the organic light emitting diode emits circularly polarized light.
Sugita teaches the organic light emitting diode having a circular polarizer 710 having a quarter wave plate 700 and a polarizer 600 stacked together. See Sugita ¶46.
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to modify or substitute the circular polarizer having a quarter wave plate and a polarizer stacked together disclosed by Sugita for the display system of Ma. The motivation for doing so would prevent ambient light reflected by the reflective electrode from going out of the device and thereby minimizes a reduction in contrast. Sugita ¶46.

	
Regarding claim 10, Ma teaches the head-mounted display system of claim 7, wherein the organic light emitting diode emits polarized light (407, Figs 4-5, ¶45).
Ma fails to teach the organic light emitting diode emits circularly polarized light.
Sugita teaches the organic light emitting diode having a circular polarizer 710 having a quarter wave plate 700 and a polarizer 600 stacked together. See Sugita ¶46.
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to modify or substitute the circular polarizer having a quarter wave plate and a polarizer stacked together disclosed by Sugita for the display system of Ma. The motivation for doing so would prevent ambient light reflected by the reflective electrode from going out of the device and thereby minimizes a reduction in contrast. Sugita ¶46.

Sugita teaches the organic light emitting diode having a circular polarizer 710 having a quarter wave plate 700 and a polarizer 600 stacked together. See Sugita ¶46.
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to modify or substitute the circular polarizer having a quarter wave plate and a polarizer stacked together disclosed by Sugita for the display system of Ma. The motivation for doing so would prevent ambient light reflected by the reflective electrode from going out of the device and thereby minimizes a reduction in contrast. Sugita ¶46.
Regarding claim 12, Ma teaches the head-mounted display system of claim 9, wherein the organic light emitting diode emits polarized light (407, Figs 4-5, ¶45).
Sugita teaches the organic light emitting diode having a circular polarizer 710 having a quarter wave plate 700 and a polarizer 600 stacked together. See Sugita ¶46.
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to modify the circular polarizer having a quarter wave plate and a polarizer stacked together disclosed by Sugita for the display system of Ma. The motivation for doing so would prevent ambient light reflected by the reflective electrode from going out of the device and thereby minimizes a reduction in contrast. Sugita ¶46.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Kevin Nguyen whose telephone number is 571-272-7697. The Examiner can normally be reached on Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin M Nguyen/Primary Examiner, Art Unit 2628                                                                                                                                                                                                        
             Dated: December 3, 2021